Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-30 were pending upon filing of the present application.  On December 19, 2019, Applicant filed a preliminary amendment in which claim 10 was amended; claims 2, 4-6, 9, 11, 18-27, 29, and 30 were canceled; and new claims 31-37 were added.  Accordingly, claims 1, 3, 7, 8, 10, 12-17, 28, and 31-37 remain pending in the present application with claims 1, 16, and 28 being independent and claims 16, 17, and 37 being withdrawn per the below Restriction/Unity of Invention requirement.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I (claims 1, 3, 7, 8, 10, 12-15, 28 and 31-36), drawn to a method including assaying molecule classes in a biological sample to provide sets of measured values, identifying 
Group II (claims 16, 17, and 37), drawn to a system for performing biological sample classifications, and including a receiver to receive training samples, a feature selection module to identify features of assays, a feature extraction module to analyze values of the training samples to obtain a training vector, a machine learning module to operate on the training vectors to obtain output labels, a comparator module to compare the output labels to known labels, a training module to search for optimal values, and an output module to provide parameters of the model and the feature set for the model.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
To the extent Groups I and II share the “technical features” of assaying classes of molecules to obtain measured values, identifying features corresponding to properties of the molecules, preparing feature vectors, and operating a machine learning model on the vectors to obtain a classification, such technical features are not special technical features as they do not make a contribution over the prior art in view of at least U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”).  Specifically, Ehrich discloses assaying classes of molecules to obtain measured values ([0007]), identifying features corresponding to properties of the molecules ([0008] near top of left column on page 2), preparing feature vectors with feature values from the identified features ([0090] notes how the input data which includes the above 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

During a telephone conversation with David Raczkowski, Reg. No. 52,145, on November 4, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1, 3, 7, 8, 10, 12-15, 28, and 31-36.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16, 17, and 37 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Statement Regarding Subject-Matter Eligibility
When currently pending claims 1, 3, 7, 8, 10, 12-15, 28, and 31-36 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by 
For instance, while independent claims 1 and 28 recite certain limitations that include a “mental process” abstract idea (e.g., identifying a set of features, preparing a feature vector of feature values, etc.) because they can be practically performed in the human mind (e.g., with pen and paper), the claims recite additional limitations the amount to a “practical application” of the abstract idea and/or are “significantly more” than the abstract idea.  For instance, at least the additional limitations of assaying a plurality of classes of molecules in a biological sample using assays to provided representative measured values, loading a trained machine learning model into memory, and inputting the feature vector into the machine learning model to obtain an output classification of whether the sample does or does not have a specified property or is associated with a cancer treatment response amount to other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  MPEP 2106.05(e).  Specifically, such limitations are meaningful “because they integrate the results of the analysis into a specific and tangible method that results in the method moving form abstract scientific principles to specific application.”  Id.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, 10, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 9 of copending Application No. 

Independent claim 1 of present application
Independent claim 1 of reference application (pending as of amendment filed 10/25/21)
1. (Original) A method of using a classifier capable of distinguishing a population of individuals having a specified property, the method comprising: 
a) assaying a plurality of classes of molecules in a biological sample using a plurality of assays, wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules; 









b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model; 

c) preparing a feature vector of feature values from the plurality of sets of measured feature values, each feature value corresponding to a feature of the set of features, and including one or more measured values, wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values; 

d) loading, into a memory of a computer system, the machine learning model comprising the classifier, the machine learning model framed using training vectors obtained from training biological samples, a first subset of the training biological samples identified as having a specified property and a second subset of the training biological samples identified as not having the specified property; and

e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample has the specified property, thereby distinguishing the population of individuals having the specified property.
A method of screening an individual for a colorectal advanced adenoma, the method comprising: 

a) assaying a plurality of classes of molecules in a biological sample from the individual using a plurality of assays, wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules, the biological sample being whole blood, plasma, or serum, wherein the plurality of classes of molecules includes a first class of nucleic acids of the individual and a second class of polyamino acids of the individual, wherein the first class of nucleic acids is cell-free 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model; 

c) preparing a feature vector of feature values from the plurality of sets of measured values, each feature value corresponding to a feature of the set of features and including one or more measured values, wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values; 

d) loading, into a memory of a computer system, the machine learning model, the machine learning model trained using training vectors obtained from training biological samples, a first subset of the training biological samples identified as having the colorectal advanced adenoma and a second subset of the training biological samples identified as not having the colorectal advanced adenoma; and 

e) inputting the feature vector into the machine learning model to obtain an output classification of whether the individual has the colorectal advanced adenoma.

(The Examiner notes that outputting a classification of whether an individual has colorectal advanced adenoma would therefore allow for distinguishing a population of individuals having a specified property (i.e., the colorectal cancer)


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Claim Objections
Claims 1, 10, 31, 33, and 36 are objected to because of the following informalities:  
	In claim 1, line 13, it appears that “framed” should be --trained--.
	In claim 10, line 3, “EM-seq sequencing” should be changed to --enzymatic methyl	sequencing (EM-seq)--.
	In claim 10, line 3, “small-RNA” should be changed to --small-ribonucleic acid (RNA)--.
In claim 10, line 6, it appears that “(WO2019/051484)” should be removed.
	In claim 10, line 6, “CNV” should be changed to --copy number variants (CNV)
--.
	In claim 10, line 6, “CpG” should be changed to -- 5'—C—phosphate—G—3' (CpG)--.
	In claim 10, line 7, “cf” should be changed to --cell-free--.
In claim 10, line 7, “SIMOA” should be changed to --single molecule array (SIMOA)--.
In claim 10, line 8, “miRNA” should be changed to --micro RNA (miRNA)--.
Appropriate correction is required.
In claim 31, line 3, “SNPs” should be changed to --single nucleotide polymorphisms (SNPs)--.
In claim 31, line 4, “DNA” should be changed to --deoxyribonucleic acid (DNA)
--.
In claim 31, line 4, “(DMRs)” should be changed to --(differentially methylated regions (DMRs))--.

--.
	In claim 33, line 3, “VEGF” should be changed to --vascular endothelial growth factor (VEGF)--.
	In claim 36, line 3, “SNPs” should be changed to --single nucleotide polymorphisms (SNPs)--.
In claim 36, line 4, “DNA” should be changed to --deoxyribonucleic acid (DNA)
--.
In claim 36, line 4, “(DMRs)” should be changed to --(differentially methylated regions (DMRs))--.
In claim 36, line 5, “DNAse” should be changed to --deoxyribonuclease (DNase)
--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7, 8, 10, 12-15, 28, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, lines 8-9, the phrase “the plurality of sets of measured feature values” lacks antecedent basis.  As line 9 recites “each feature value corresponding to a feature of the set of features,” the Examiner will assume “the plurality of sets of measured feature values” in lines 8-9 reads --the set of features--.
	In claim 1, lines 9-10, it is unclear how or whether the “each feature value...including one or more measured values” is related to the “plurality of sets of measured values” from line 4.  As lines 10-11 recites how “the feature value includes at least one feature value obtained using each set of the plurality of feature values,” then the Examiner will assume that “each feature value...including one or more measured values” from lines 9-10 is determined from the “plurality of sets of measured values” from line 4.
	Claims 3, 7, 8, 10, 12-15, and 34-36 are rejected as depending from rejected claim 1.
	In claim 28, lines 6-7, it is unclear whether the features/properties of the classes of molecules relate to the “plurality of sets of measured values representative of the plurality of classes of molecules” from lines 4-5.  For instance, are the features/properties somehow identified from the “plurality of sets of measured values representative of the plurality of classes of molecules” from lines 4-5?  The Examiner will assume this is so for purposes of examination.
	In claim 28, lines 8-9, the phrase “the plurality of sets of measured feature values” lacks antecedent basis.  As line 9 recites “each feature value corresponding to a feature of the set of 
	In claim 28, lines 9-10, it is unclear how or whether the “each feature value...including one or more measured values” is related to the “plurality of sets of measured values” from line 4.  As lines 10-11 recites how “the feature value includes at least one feature value obtained using each set of the plurality of feature values,” then the Examiner will assume that “each feature value...including one or more measured values” from lines 9-10 is determined from the “plurality of sets of measured values” from line 4.
	Claim 31 recites “The system” in line 1 which lacks antecedent basis.  For purposes of examination, the Examiner will assume Applicant intended --The method-- to correspond with claim 28 from which claim 31 depends.
	Claim 31 recites “the DNA” in line 4 which lacks antecedent basis.  For purposes of examination, the Examiner will assume Applicant intended --DNA--.
	Claims 31-33 are rejected as depending from rejected claim 28.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 7, 8, 10, 13-15, 34, and 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”):
	Regarding claim 1, Ehrich discloses a method of using a classifier capable of distinguishing a population of individuals having a specified property ([0007], [0012], and [0289] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation of a target sequence or genomic condition (“specified property”), where the machine learning algorithm would have a “classifier” to make such classification of the population subjects; also see Figure 17 which illustrates how the machine learning model outputs a classification result), the method comprising: 
a) assaying a plurality of classes of molecules in a biological sample using a plurality of assays, wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0007], [0012], and [0089] discuss applying various assays/sequencing to various classes of molecules in a biological sample to obtain a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes); [0271]-[0272] also discloses the use of various tests/assays to assay various molecule classes); 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model (the top half of the left column of [0008] on page 2 discusses determining a set of features that represent the sequencing read set ; 
c) preparing a feature vector of feature values from the plurality of sets of measured feature values ([0090] notes how the input data which includes the above feature sets (per the top of the left column of [0008] on page 2)(and where each feature set would have some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and including one or more measured values (the top half of the left column of [0008] on page 2 discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)); 
d) loading, into a memory of a computer system, the machine learning model comprising the classifier ([0281]-[0284] discuss how the disclosed methods (which would include the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded into memory for execution by a processor), the machine learning model [trained] using training vectors obtained from training biological samples (the bottom of the left column of [0008] on page 2 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0178] notes that the training data can be “input data” and [0090] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified as having a specified property and a second subset of the training biological samples identified as not having the specified property (the bottom of the left column of [0008] on page 2 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be euploid/normal subjects (which would be from a “first subset” of the samples and known to have the property) and subjects known to be aneuploidy/abnormal subjects (which would be from a “second subset” of the samples and known to not have the property); and 
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample has the specified property, thereby distinguishing the population of individuals having the specified property ([0007], [0012] and [0289]-[0290] discuss how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning model to detect whether the same is normal or has an over/under representation/aneuploidy, which would thereby distinguish the population subjects having the specified property).

Regarding claim 3, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of deoxyribonucleic acid (DNA), genomic DNA, plasmid DNA, complementary DNA (cDNA), cell-free (e.g., non-encapsulated) DNA (cfDNA), circulating tumor DNA (ctDNA), nucleosomal DNA, chromatosomal DNA, mitochondrial DNA (miDNA), an artificial nucleic acid analog, recombinant nucleic acid, plasmids, viral vectors, chromatin, peripheral blood mononuclear cell-derived (PBMC-derived) genomic DNA, ribonucleic acid (RNA), messenger RNA (mRNA), transfer RNA (tRNA), micro RNA (mitoRNA), ribosomal RNA (rRNA), circulating RNA (cRNA), alternatively spliced mRNAs, small nuclear RNAs (snRNAs), antisense RNA, short hairpin RNA (shRNA), or small interfering RNA (siRNA), polyamino acids (peptide, protein, autoantibody) or fragments thereof ([0017], [0088], and [0163] discuss how the molecules can include DNA, genomic DNA, cfDNA, RNA, mRNA, tRNA, miRNA, etc.; [0216] notes how they can include peptides; [0024] notes how they can include proteins).

Regarding claim 7, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of cfDNA molecules, cfRNA molecules, circulating proteins, antibodies, carbohydrates and metabolites ([0163] discusses how the molecules can include cfDNA and cfRNA; [0271] notes how the molecules can include carbohydrates).

Regarding claim 8, Ehrich discloses the method of claim 1, further including wherein the plurality of classes of molecules are selected from a group consisting of 1) cfDNA, cfRNA, polyamino acid, and small chemical molecules ([0163] discusses how the molecules can include cfDNA and cfRNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 2) cfDNA and cfRNA, and polyamino acids ([0163] discusses how the molecules can include cfDNA and cfRNA), 3) cfDNA and cfRNA and small chemical molecules ([0163] discusses how the molecules can include cfDNA and cfRNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 4) cfDNA, poly-amino acid, and small chemical molecules ([0163] discusses how the molecules can include cfDNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 5) cfRNA, polyamino acid, and small chemical molecules ([0163] discusses how the molecules can include cfRNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 6) cfDNA and cfRNA ([0163] discusses how the molecules can include cfDNA and cfRNA), or 7) cfDNA and polyamino acid, or 8) cfDNA and small chemical molecules ([0163] discusses how the molecules can include cfDNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 9) cfRNA and polyamino acid, or 10) cfRNA and small chemical molecules ([0163] discusses how the molecules can include cfRNA while [0271] discloses how the molecules can include lipids which are “small chemical molecules”), or 11) polyamino acid and small chemical molecules.

Regarding claim 10, Ehrich discloses the method of claim 1, further including wherein the plurality of assays can include at least two of: whole-genome sequencing (WGS), whole-genome bisulfite sequencing (WGSB), EM-seq sequencing, small- RNA sequencing, quantitative immunoassay, enzyme- linked immunosorbent assay- (ELISA), proximity extension assay (PEA), protein microarray, mass spectrometry, low-coverage Whole- Genome Sequencing (lcWGS); selective tagging 5mC sequencing, CNV calling; tumor fraction (TF) estimation; LINE-1 CpG methylation; 56 genes CpG methylation; cf-Protein Immuno-Quant ELISAs, SIMOA; and cf- miRNA sequencing, and cell type or cell phenotype mixture proportions derived from any of the above assays (the middle of the right column of [0008] on page 2 and [0164] disclose whole-genome sequencing; [0089] discloses mass-spectrometry ).

wherein the specified property is a presence of a clinically-diagnosed disorder ([0254] and [0288]) discuss how the system can indicate whether the sample indicates a disease, infection, genetic abnormality, etc. (specified properties); [0312] notes how the specified property can include colon cancer, breast cancer, lung cancer, or pancreatic cancer).

Regarding claim 14, Ehrich discloses the method of claim 1, further including wherein the specified property is a cancer selected from the group consisting of colorectal cancer, liver cancer, lung cancer, pancreatic cancer, and breast cancer ([0312] notes how the specified property can include colon cancer, breast cancer, lung cancer, or pancreatic cancer).

Regarding claim 15, Ehrich discloses the method of claim 1, further including wherein the specified property is a responsiveness to a treatment ([0254] notes how the specified property can be response to a drug/treatment).

Regarding claim 34, Ehrich discloses the method of claim 1, further including wherein the specified property is a cancer selected from the group consisting of adenoma (adenomatous polyps), sessile serrated adenoma (SSA), advanced adenoma, colorectal dysplasia, colorectal adenoma, colorectal cancer, colon cancer, rectal cancer, colorectal carcinoma, colorectal adenocarcinoma, carcinoid tumors, gastrointestinal carcinoid tumors, gastrointestinal stromal tumors (GISTs), lymphomas, and sarcomas ([0312] discloses that the specified property can be colon cancer).

 wherein the feature values comprise values selected from read count, a single nucleotide polymorphism, a copy number variation, translocations, an indel, and a structural variant, fusions, mutations (e.g., SNPs or other single nucleotide variations (SNVs), methylation status of the DNA (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, DNAse hypersensitivity sites, telomere attrition, and chromatin state, nucleosome occupancy and distribution feature data (the middle of the right column of [0185] on page 29 discusses how the features can include copy number variations; also, [0180] discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2015/0324527 to Siegel et al. (“Siegel”):
Regarding claim 12, Ehrich discloses the method of claim 1, further including wherein the classifier is trained and constructed according to deep learning algorithms such as artificial neural networks ([0008]).
However, Ehrich appears to be silent regarding the classifier being trained and constructed according to one or more of: linear discriminant analysis (LDA); partial least squares (PLS); random forest; k-nearest neighbor (KNN); support vector machine (SVM) with radial basis function kernel (SVMRadial); SVM with linear basis function kernel (SVMLinear); SVM with polynomial basis function kernel (SVMPoly), decision trees, multilayer perceptron, mixture of experts, sparse factor analysis, hierarchical decomposition and combinations of linear algebra routines and statistics.
Nevertheless, Siegel teaches ([0024]) that it was known in the healthcare informatics art to train and construct a predictive model to predict a condition according to various learning algorithms such as support vector machines, neural networks, etc.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the classifier of Ehrich to have been trained and constructed according to support vectors machines as taught by Siegel as doing so amounts to use of a known technique to improve similar devices in a similar way and/or simple substitution of one known element for another to obtain predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 28 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2018/0358132 to Bagaev et al. (“Bagaev”):
Regarding claim 28, Ehrich discloses a method of determining responsiveness of an individual to a ... treatment ([0007], [0012], and [0289] discuss how a machine learning algorithm can be used to detect whether subjects in a population have a normal representation, an over-representation, or an under-representation while [0254] discusses how the disclosed methods can be used to report responsiveness to a drug/treatment and [0311] discusses how the disclosed methods can be used to derive treatment regimens), comprising: 
a) assaying a plurality of classes of molecules in a biological sample wherein the assaying provides a plurality of sets of measured values representative of the plurality of classes of molecules ([0007], [0012], and [0089] discuss applying various assays/sequencing to various classes of molecules in a biological sample to obtain a set of sequencing reads (plurality of sets of measured values representative of the plurality of molecule classes); [0271]-[0272] also discloses the use of various tests/assays to assay various molecule classes), 
b) identifying a set of features corresponding to properties of each of the plurality of classes of molecules to be input to a machine learning model (the top half of the left column of [0008] on page 2 discusses determining a set of features that represent the sequencing read set and that form input data for the machine learning algorithm per the end of [0007], also see Figures 13, 16, and 17 which illustrate input data for machine learning algorithms), 
c) preparing a feature vector of feature values from the plurality of sets of measured feature values ([0090] notes how the input data which includes the above feature sets (per the top of the left column of [0008] on page 2)(and where each feature set would have some “feature values”) can be in the form of vectors), each feature value corresponding to a feature of the set of features (again, each feature value corresponds to a feature in the feature set), and including one or more measured values (the top half of the left column of [0008] on page 2 discusses for instance calculating a length of each sequencing read, a value corresponding to the number and ordering of nucleotide bases in each read, etc. (measured values)), wherein the feature vector includes at least one feature value obtained using each set of the plurality of sets of measured values (the above measured values in the feature vector are obtained from the sets of sequencing reads (plurality of sets of measured values)),
d) loading, into memory of a computer system, the machine learning model ([0281]-[0284] discuss how the disclosed methods (which would include the above-discussed machine learning model/algorithm with classifier) are implemented by instructions/code that are loaded that is trained using training vectors obtained from training biological samples (the bottom of the left column of [0008] on page 2 discusses how the machine learning model/algorithm is trained using a training data set; furthermore, as [0178] notes that the training data can be “input data” and [0090] notes how input data can be in the form of vectors, then the training data set can be in the form of training vectors), a first subset of the training biological samples identified from individuals responding to the ... treatment and a second subset of the training biological samples identified from individuals not responding to the...treatment (the bottom of the left column of [0008] on page 2 discusses how the training data set includes sequencing reads (which are from biological samples) of subjects known to be normal subjects (which would be from a “first subset” of the samples) and subjects known to be abnormal subjects (which would be from a “second subset” of the samples); also, ([0007], [0012] and [0289] discuss how the input data set (which is the “feature vector” as noted above) is analyzed by the machine learning algorithm/model to detect one state (e.g., normal) versus another state (e.g., abnormal) while [0254] discusses how the disclosed methods can be used to report responsiveness to a drug/treatment; still further, [0388] notes how the training data would include examples for each class into which samples are to be classified; accordingly, the first subset of training samples would be from subjects/individuals responding normally to the drug/treatment and the second subset of training samples would be from subjects/individuals not responding normally to the drug/treatment),
e) inputting the feature vector into the machine learning model to obtain an output classification of whether the biological sample is associated with treatment response thereby determining the responsiveness to the ... treatment ([0007], [0012] and [0289] discuss how the input data set (which is the “feature vector” as noted above) is analyzed by the 
	While Ehrich discloses ([0311]-[0312]) that the disclosed method can be used to detect cancer as well as response to a drug/treatment ([0254]), Ehrich appears to be silent regarding the treatment specifically being a cancer treatment.
Nevertheless, Bagaev teaches ([0077] and [0143]) that it was known in the healthcare informatics art to determine cancer therapy responsiveness/efficacy via processing information regarding biomarkers (e.g., genes, proteins) with a machine learning model to aid in the personalized care of patients with cancer ([0231]) and increase their overall wellbeing ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment as taught by Bagaev to aid in the personalized care of patients with cancer and increase their overall wellbeing.

	Regarding claim 31, the Ehrich/Bagaev combination discloses the system of claim 28, further including wherein the feature values comprise values selected from read count, tumor fraction, a single nucleotide polymorphism, a copy number variation, translocations, an indel, and a structural variant, fusions, mutations (e.g., SNPs or other single nucleotide variations (SNVs), methylation status of the DNA (DMRs), haplotype blocks, transcription factor binding site coverage, transcription start sites, histone marker data, DNAse hypersensitivity sites, telomere attrition, and chromatin state, nucleosome occupancy and distribution feature data (the middle of the right column of [0185] on page 29 discusses how the features can include copy number variations; also, [0180] discusses how the features can include nucleosomal positioning (nucleosome occupancy) and chromatin structure (chromatin state).

Regarding claim 32, the Ehrich/Bagaev combination discloses the system of claim 28, further including wherein the cancer is colorectal cancer, liver cancer, lung cancer, pancreatic cancer, or breast cancer ([0311]-[0312] of Ehrich note how various cancers can be detected such as breast cancer, lung cancer, pancreatic cancer, and colon cancer; as discussed above in relation to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the treatment of Ehrich to have been a cancer treatment as taught by Bagaev to aid in the personalized care of patients with cancer and increase their overall wellbeing).

Regarding claim 33, the Ehrich/Bagaev combination discloses the system of claim 28, further including wherein the cancer treatment is selected from alkylating agents, plant alkaloids, antitumor antibiotics, antimetabolites, topoisomerase inhibitors, retinoids, checkpoint inhibitor therapy, or VEGF inhibitors ([0220] of Bagaev discloses how the cancer treatment can include anti-VEGF therapy, [0244] of Bagaev discloses how the cancer treatment can include checkpoint inhibitors, and [0249] of Bagaev discloses how the cancer treatment can include alkylating agents, topoisomerase inhibitors; as discussed above in relation to claim 28, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2021/0020314 to Ehrich et al. (“Ehrich”) in view of U.S. Patent App. Pub. No. 2018/0122508 to Wilde et al. (“Wilde”):
Regarding claim 35, Ehrich discloses the method of claim 1, further including wherein the classifier has at least 90% specificity ... in distinguishing a population of individuals having the specified property ([0058] and [0351] discuss how the system shows 100% specificity in performance which would be in classifying subjects as discussed previously).
	However, Ehrich appears to be silent regarding the 90% specificity being at 90% sensitivity.
Nevertheless, Wilde teaches ([0048]) that it was known in the healthcare informatics art to utilize classifiers (machine learning classifier per [0165]) configured to classify samples of a population ([0490]) as cancerous or benign with at least 90% specificity at 90% sensitivity which would advantageously increase the accuracy of the determined results thereby leading to improved confidence in treatment recommendations and improved patient results.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the 90% specificity of Ehrich to have been at 90% sensitivity as taught by Wilde to advantageously increase the accuracy of the determined results thereby leading to improved confidence in treatment recommendations and improved patient results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems and method that make use of machine learning models to process biometric data samples to classify the samples into one of a number of classes such as abnormal/normal, treatment responses, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) 





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686